Citation Nr: 0100706	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher (compensable) initial rating for the 
appellant's service-connected bronchitis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. D. C.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in January 1999, in which the appellant's claim of 
entitlement to service connection for chronic bronchitis 
found to have been caused by nicotine dependence acquired 
during service was granted.  


At the September 2000 videoconference hearing before the 
undersigned the appellant raised a claim regarding the 
timeliness of the Notice of Disagreement regarding an earlier 
effective date for the award of service connection for 
schizophrenia.  The Board notes that in July 1990 the RO 
granted service connection for schizophrenia and assigned a 
50 percent rating effective from January 1989.  

In October 1996 the RO granted an increased rating for 
schizophrenia to 100 percent, effective July 1993.  In April 
1998 the appellant raised a claim for an earlier effective 
date for the 100 percent rating, but the RO explained that he 
had not submitted a timely Notice of Disagreement regarding 
the October 1996 rating decision.  It is not clear from the 
record whether the appellant seeks an earlier effective date 
for the grant of service connection for schizophrenia, or for 
the 100 percent disability rating, or both.  Accordingly, 
those matters are referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The appellant during a videoconference hearing in September 
1999 testified that he is receiving disability benefits from 
the Social Security Administration (SSA) because of his 
schizophrenia and bronchitis.  The Board is of the opinion 
that these records should be obtained.  

Bronchitis is evaluated under Diagnostic Code 6600.  Under 
this diagnostic Code the appellant may be entitled to an 
increased evaluation by any of 3 different tests, namely: (1) 
the Forced Expiratory of Volume in one second (FEV-1); (2) 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC); and (3) the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method DLCO 
(SB).  The DLCO (SB) test was not performed at the January 
1999 VA respiratory examination.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including any VA medical providers, who 
treated the appellant for chronic 
bronchitis since January 1999.  After 
securing the necessary releases, the RO 
should obtain these records.

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the medical records on which the decision 
was based.

3.  A VA examination should be conducted 
by a specialist in respiratory disorders 
to determine the severity of his service-
connected bronchitis.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review 
before the examination.  It is requested 
that the examiner obtain a detailed 
history concerning the appellant's 
complaints and symptoms.  In addition to 
pulmonary function tests which are to 
include DLCO (SB) testing, all other 
indicated special studies should be 
accomplished. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations including but 
not limited to 38 C.F.R. § 3.321(b)(1), 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

If the claim for a compensable rating 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





